DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 16-19 and 22-36 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 03/01/2022, with respect to the rejection(s) of claims 1-36 has been fully considered and the results as followings:
On pages 3-6 of Applicant’s remarks, Applicant argues that Bonge, Eileen, Stickney, Jarvinen, and Moore does not teach or suggest the limitations of “the one or more applications configured to activate the sound generation component upon detection by the at least one sensor of an auditory event of the auditory events, wherein the activated sound generation component delivers an auditory stimulus at a sound pressure level, for a duration, and using a noise pattern, wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus, wherein the parameters include the sound pressure level, the duration, and the noise pattern, the one or more applications configured to monitor elapsed time between occurrences of auditory events, the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a threshold value” because:
each reference individually does not teach the limitations of “the one or more applications configured to activate the sound generation component upon detection by the at least one sensor of an auditory event of the auditory events, wherein the activated sound generation component delivers an auditory stimulus at a sound pressure level, for a duration, and using a noise pattern, wherein the activating the sound generation 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this instant case, as discussed in the Non-Final rejection mailed on 09/01/2021, the rejection relied upon the combination of Bonge, Eileen, and Stickney to disclose the one or more applications configured to activate the sound generation component (Eileen – how to protect your dog from loud and scary sounds: If you have: a dog who reacts to noises while at home; a smartphone or tablet that can send a signal to wireless speakers; and wireless speakers) upon detection by the at least one sensor of an auditory event of the auditory events (Bonge: [0014], [0052], [0061], [0063], [0082], [0086], and FIG. 7: Detection of such utterances may be useful in order to control unwanted sounds, such as barking, from the animal 3. For the purposes of dog bark detection, software in the main processor 18 may be installed that compares incoming audio signals from the microphone 22 with the audio voice characteristics of a typical dog bark. These audio voice characteristics may include frequency, pulse duration and amplitude. Even more sophisticated bark detection may be achieved by feeding the signal from the microphone 22 to the audio recorder 23 to record the audio waveform of animal's 3 bark. The audio waveform may then be digitally stored in the processor 18. The audio waveform of any subsequent incoming bark may then be compared to the stored audio waveform. If the two waveforms are determined by predetermined criteria to be substantially similar, the processor 18 may initiate a behavioral Eileen – how to protect your dog from loud and scary sounds: If you have: a dog who reacts to noises while at home; a smartphone or tablet that can send a signal to wireless speakers; and wireless speakers and Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one or more respective temporal points in the immediately prior noise cycle), wherein the activating the sound generation device includes storing in the memory (Bonge: [0054], [0063], [0082], [0101], and FIG. 11-27) a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus, wherein the parameters include the sound pressure level, the duration, and the noise pattern (Eileen – how to protect your dog from loud and scary sounds: If you have: a dog who reacts to noises while at home; a smartphone or tablet that can send a signal to wireless speakers; and wireless speakers and Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one or more respective temporal points in the immediately prior noise cycle), except for the claimed limitations of the one or more applications configured to monitor elapsed time between occurrences of auditory events, the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a threshold value.
However, it has been known in the art of monitoring conditions of an animal to implement the one or more applications configured to monitor elapsed time between occurrences of auditory events, the one or Moore, which discloses the one or more applications configured to monitor elapsed time between occurrences of auditory events (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing), the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a threshold value (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing).
Therefore, in view of teachings by Bonge, Eileen, Stickney, Jarvinen and Moore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge, Eileen, Stickney, and Jarvinen, to include the one or more Moore. The motivation for this is to monitor behaviour of an animal in order to provide an appropriate action for controlling the animal behaviour.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bonge, Jr  (Bonge – US 2016/0021506 A1) in view of Eileen ( Eileen - How To Protect Your Dog From Loud and Scary Sounds), Stickney et al. (Stickney – US 2017/0323630 A1), and Moore (Moore – US 5,749,324).

As to claim 16, Bonge discloses a device comprising,
one or more applications running on at least one processor (Bonge: [0014], [0016], [0061], [0064], [0082], [0108], FIG. 7 and FIG. 24-26: The "Fitness" application may allow the human 68 to conduct exercise sessions with the animal 3 wearing the animal-worn device 1 and to observe the fitness and vital signs of the animal as the session progresses. Software in the wireless mobile device 4 may analyze data generated at the animal-worn device 1 and advise the human when the training level needs adjustment in order to maintain a desired heart rate, calorie burn or other benchmark fitness criteria);
a sound generation component (Bonge: FIG. 7 the speaker 36 and the tone generator 37), at least one sensor (Bonge: FIG. 7 the vibration sensor 19, the temperature sensor 20, the accelerometer 21, the microphone 22, the audio recorder 23, the heart rate monitor24, the magnetometer 25, the GPS locator 26, the auxiliary radio receiver 27, the photosensor 28, the conductivity sensor 29, the humidity sensor 107, the water sensor 108, the gyroscope 109, and the camera 110), and a memory (Bonge: [0114] and FIG. 27: Additionally, signal loss or power loss could cause the firmware download to halt or be corrupted, requiring a restart of the entire firmware upgrade process. This problem can be addressed by maintaining two isolated sections of program memory in the animal-worn device's 1 main processor, one for the current firmware which may continue to run throughout the upgrade process, and another in which the new firmware version is to be loaded. This allows the animal worn transceiver 1 to keep performing all its functions of running the current firmware while the new firmware is slowly transmitted over the wireless link. When the download is complete, the animal worn transceiver's 1 processor overwrites startup and interrupt vectors to point to the new firmware. If ever the new firmware is unstable, boot loader software in the animal-worn device's 1 processor can be configured to detect the fault and switch back to the previous firmware version by rewriting the previous vectors. Multiple upgrades of the firmware may be accommodated by placing the succeeding version in a currently unused block of program memory, always preserving the latest versions of firmware), wherein the sound generation component, the at least one sensor, the memory, and the one or more applications are communicatively coupled (Bonge: FIG. 7);
the at least one sensor for detecting auditory events (Bonge: [0014], [0052], [0061], [0063], [0082], [0086], and FIG. 7: Detection of such utterances may be useful in order to control unwanted sounds, such as barking, from the animal 3. For the purposes of dog bark detection, software in the main processor 18 may be installed that compares incoming audio signals from the microphone 22 with the audio voice characteristics of a typical dog bark. These audio voice characteristics may include frequency, pulse duration and amplitude. Even more sophisticated bark detection may be achieved by feeding the signal from the microphone 22 to the audio recorder 23 to record the audio waveform of animal's 3 bark. The audio waveform may then be digitally stored in the processor 18. The audio waveform of any subsequent incoming bark may then be compared to the stored audio waveform. If the two waveforms are determined by predetermined criteria to be substantially similar, the processor 18 may initiate a behavioral correction sequence using one or more of output devices 33-40).

Bonge does not explicitly disclose the one or more applications configured to activate the sound generation component upon detection by the at least one sensor of an auditory event of the auditory events, wherein the activated sound generation component delivers an auditory stimulus at a sound pressure level, for a duration, and using a noise pattern, wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus, wherein the parameters include the sound pressure level, the duration, and the noise pattern, the one or more applications configured to monitor elapsed time between occurrences of auditory events, the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a threshold value.

However, it has been known in the art of sound masking to implement the one or more applications configured to activate the sound generation component upon detection by the at least one sensor of an auditory event of the auditory events, wherein the parameters include the sound pressure level, the duration, and the noise pattern, as suggested by Eileen, the one or more applications configured to activate the sound generation component upon detection by the at least one sensor of an auditory event of the auditory events, wherein the parameters include the sound pressure level, the duration, and the noise pattern (Eileen – how to protect your dog from loud and scary sounds: If you have: a dog who reacts to noises while at home; a smartphone or tablet that can send a signal to wireless speakers; and wireless speakers).
Therefore, in view of teachings by Bonge and Eileen, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge, to include the one or more applications configured to activate the sound generation component upon detection by the at least one sensor of an auditory event of the auditory events, wherein the parameters include the sound pressure level, the duration, and the noise pattern, as suggested by Eileen. The motivation for this is to provide sound masking to protect a dog from some sounds that bother him.

Further the combination of Bonge and Eileen does not explicitly disclose wherein the activated sound generation component delivers an auditory stimulus at a sound pressure level, for a duration, and using a noise pattern, wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus.
However, it has been known in the art of sound masking to implement wherein the activated sound generation component delivers an auditory stimulus at a sound pressure level, for a duration, and using a noise pattern, wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus, as suggested by Stickney, which discloses wherein the activated sound generation component delivers an auditory stimulus at a sound pressure level, for a duration, and using a noise pattern (Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one or more respective temporal points in the immediately prior noise cycle), wherein the activating the sound generation device includes storing in the memory (Bonge: [0054], [0063], [0082], [0101], and FIG. 11-27) a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus (Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one or more respective temporal points in the immediately prior noise cycle).

Therefore, in view of teachings by Bonge, Eileen, and Stickney, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge and Eileen to include wherein the activated sound generation component delivers an auditory stimulus at a sound pressure level, for a duration, and using a noise pattern, wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus, as suggested by Stickney. The motivation for this is to implement a known alternative method for delivering masking noise signals.

Furthermore, the combination of Bonge, Eileen, and Stickney does not explicitly disclose the one or more applications configured to monitor elapsed time between occurrences of auditory events, the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a threshold value.

However, it has been known in the art of monitoring conditions of an animal to implement the one or more applications configured to monitor elapsed time between occurrences of auditory events, the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a threshold value, as suggested by Moore, which discloses the one or more applications configured to monitor elapsed time between occurrences of auditory events (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing), the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a threshold value (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an 
Therefore, in view of teachings by Bonge, Eileen, Stickney, and Moore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge, Eileen, and Stickney, to include the one or more applications configured to monitor elapsed time between occurrences of auditory events, the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a threshold value, as suggested by Moore. The motivation for this is to monitor behaviour of an animal in order to provide an appropriate action for controlling the animal behaviour.

As to claim 17, Bonge, Eileen, Stickney, and Moore disclose the limitations of claim 16 further comprising the device of claim 16, wherein the device is worn by an animal (Bonge: [0014], [0016], [0061], [0064], [0082], [0108], FIG. 7 and FIG. 24-26: The "Fitness" application may allow the human 68 to conduct exercise sessions with the animal 3 wearing the animal-worn device 1 and to observe the fitness and vital signs of the animal as the session progresses. Software in the wireless mobile device 4 may analyze data generated at the animal-worn device 1 and advise the human when the training level needs adjustment in order to maintain a desired heart rate, calorie burn or other benchmark fitness criteria).

As to claim 18, Bonge, Eileen, Stickney, and Moore disclose the limitations of claim 17 further comprising the device of claim 17, wherein the auditory events include bark events (Bonge: [0010], [0014]-[0015]: Some embodiments of the invention allow the human operating the wireless mobile device to activate training stimuli to train and condition the animal using some of the above inputs and outputs. For example, some embodiments allow the human operator to control an animal's behavior, such as unwanted barking, or .

As to claim 22, Bonge, Eileen, Stickney, and Moore disclose the limitations of claim 16 further comprising the device of claim 16, the one or more applications configured to change the noise pattern (Eileen – how to protect your dog from loud and scary sounds: If you have: a dog who reacts to noises while at home; a smartphone or tablet that can send a signal to wireless speakers; and wireless speakers and Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one or more respective temporal points in the immediately prior noise cycle) when the elapsed time between occurrences falls below a threshold value (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing).

As to claim 23, Bonge, Eileen, Stickney, and Moore disclose the limitations of claim 16 further comprising the device of claim 16, the one or more applications configured to mark parameters of a delivered auditory stimulus as effective (Eileen – how to protect your dog from loud and scary sounds: If you have: a Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one or more respective temporal points in the immediately prior noise cycle) when the elapsed time between occurrences exceeds a threshold value (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing).

As to claim 24, Bonge, Eileen, Stickney, and Moore disclose the limitations of claim 23 further comprising the device of claim 23, wherein the activated sound generation component delivers an auditory stimulus using the effective parameters of sound pressure level, duration, and noise pattern upon a subsequent occurrence of an auditory event (Eileen – how to protect your dog from loud and scary sounds: If you have: a dog who reacts to noises while at home; a smartphone or tablet that can send a signal to wireless speakers; and wireless speakers, Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing).

Claims 19 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bonge, Jr  (Bonge – US 2016/0021506 A1) in view of Eileen ( Eileen - How To Protect Your Dog From Loud and Scary Sounds), Stickney et al. (Stickney – US 2017/0323630 A1), Moore (Moore – US 5,749,324) and further in view of Jarvinen et al. (Jarvinen – US 2016/0125867 A1).

As to claim 19, Bonge, Eileen, Stickney, and Moore disclose the limitations of claim 16 except for the claimed limitations of the device of claim 16, wherein the auditory stimulus comprises a broadband noise signal. 
However, it has been known in the art of sound masking to implement wherein the auditory stimulus comprises a broadband noise signal, as suggested by Jarvinen, which discloses wherein the auditory stimulus comprises a broadband noise signal (Jarvinen: [0186]: The selection of suitable comfort audio objects is generally known. For example, in some embodiments the comfort audio object is a white noise sound as 
Therefore, in view of teachings by Bonge, Eileen, Stickney, Moore, and Jarvinen it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge, Eileen, Stickney and Moore, to include the wherein the auditory stimulus comprises a broadband noise signal, as suggested by Jarvinen. The motivation for this is to implement a known alternative method of sound masking.

As to claim 34, Bonge, Eileen, Stickney, Moore, and Jarvinen disclose the limitations of claim 19 further comprising the device of claim 19, wherein the sound generation component comprises audio drive circuitry and speaker (Bonge: [0010], [0014]-[0015], [0048]-[0049], [0051], [0054], [0058], [0075]-[0080], FIG. 4, and FIG. 6-7: The animal-worn device 1 may include an audio processor 35 that receives audio-encoded electronic signals from the main processor 18 and translates the electronic signals into voice and music quality audio output for broadcast by a speaker 36. The animal-worn device 1 may include a tone generator 37 that receives audio-encoded electronic signals from the main processor 18 and translates the electronic signals into discrete audio tones for audio broadcast by the speaker 36).

Claims 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bonge, Jr (Bonge – US 2016/0021506 A1) in view of Eileen (Eileen - How To Protect Your Dog From Loud and Scary Sounds), Stickney et al. (Stickney – US 2017/0323630 A1), Moore (Moore – US 5,749,324), and Jarvinen et al. (Jarvinen – US 2016/0125867 A1) and further in view of Onaru et al. (Onaru – US 2004/0263322 A1).

As to claim 25, Bonge, Eileen, Stickney, Moore, and Jarvinen disclose the limitations of claim 19 except for the claimed limitations of the device of claim 19, wherein the noise pattern comprises periodically cycling the broadband noise signal on and off throughout the duration.
However, it has been known in the art of sound generator to implement wherein the noise pattern comprises periodically cycling the broadband noise signal on and off throughout the duration, as suggested by Onaru, which discloses wherein the noise pattern comprises periodically cycling the broadband noise signal (Jarvinen: [0186]: The selection of suitable comfort audio objects is generally known. For example, in some embodiments the comfort audio object is a white noise sound as white noise has been found effective as a masking object as it is broadband and hence it effectively masks sounds across a wide audio spectrum) on and off throughout the duration (Onaru: Abstract, [0103], [0108], [0111], [0113], [0115], [0143], [0151]-[0152], and FIG. 10-17: With respect to a continuous alerting tone of a sounding pattern having an ON-period of 1.25 seconds and an OFF-period of 0.125 second, different sound images could be created by changing the number of repeating times and introducing an extended OFF-period, i.e. changing a length of the OFF-period).
Therefore, in view of teachings by Bonge, Eileen, Stickney, Moore, Jarvinen, and Onaru it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge, Eileen, Stickney, Moore, and Jarvinen to include wherein the noise pattern comprises periodically cycling the broadband noise signal on and off throughout the duration, as suggested by Onaru. The motivation for this is to implement a known method for selectively generating sound patterns for different effects on a subject.

As to claim 26, Bonge, Eileen, Stickney, Moore,  Jarvinen, and Onaru disclose the limitations of claim 19 further comprising the device of claim 19, wherein the noise pattern comprises randomly cycling the broadband noise signal on and off throughout the duration (Onaru: Abstract, [0103], [0108], .

As to claim 30, Bonge, Eileen, Stickney, Moore, Jarvinen, and Onaru disclose the limitations of claim 19 further comprising the device of claim 19, wherein the delivering the auditory stimulus comprises periodically changing the sound pressure level throughout the duration (Onaru: Abstract, [0103], [0108], [0111], [0113], [0115], [0143], [0151]-[0152], and FIG. 10-17: With respect to a continuous alerting tone of a sounding pattern having an ON-period of 1.25 seconds and an OFF-period of 0.125 second, different sound images could be created by changing the number of repeating times and introducing an extended OFF-period, i.e. changing a length of the OFF-period).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bonge, Jr (Bonge – US 2016/0021506 A1) in view of Eileen (Eileen - How To Protect Your Dog From Loud and Scary Sounds), Stickney et al. (Stickney – US 2017/0323630 A1), Moore (Moore – US 5,749,324), and Jarvinen et al. (Jarvinen – US 2016/0125867 A1) and further in view of Yang (Yang – US 2019/0066651 A1).

As to claim 27, Bonge, Eileen, Stickney, Moore, and Jarvinen disclose the limitations of claim 19 except for the claimed limitations of the device of claim 19, wherein the sound pressure level is equal to or greater than 85dBA.
However, it has been known in the art of sound masking to implement the sound pressure level is equal to or greater than 85dBA, as suggested by Yang, which discloses the sound pressure level is equal to or greater than 85dBA (Yang: Abstract, [0024]-[0028], and FIG. 2: when the user 120 hears a first sound whose frequency is at 1 kHz and the volume is 90 dB, the sound-masking effect of the first sound to the user 120 is shown as the curve 23).
Therefore, in view of teachings by Bonge, Eileen, Stickney, Moore, Jarvinen, and Yang it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge, Eileen, Stickney, Moore, and Jarvinen, to include the sound pressure level is equal to or greater than 85dBA, as suggested by Yang. The motivation for this is to implement a known alternative method for generating a masking sound corresponding to stored information.

As to claim 28, Bonge, Eileen, Stickney, Moore, Jarvinen, and Yang disclose the limitations of claim 19 further comprising the device of claim 19, wherein the sound pressure level is equal to or less than 120dBA (Yang: Abstract, [0024]-[0028], and FIG. 2: when the user 120 hears a first sound whose frequency is at 1 kHz and the volume is 90 dB, the sound-masking effect of the first sound to the user 120 is shown as the curve 23).

Claims 29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bonge, Jr  (Bonge – US 2016/0021506 A1) in view of Eileen ( Eileen - How To Protect Your Dog From Loud and Scary Sounds), Stickney et al. (Stickney – US 2017/0323630 A1), Moore (Moore – US 5,749,324), and Jarvinen et al. (Jarvinen – US 2016/0125867 A1) and further in view of De Villers-Sidani et al. (De Villers-Sidani – US 2013/0203027 A1).

As to claim 29, Bonge, Eileen, Stickney, Moore, and Jarvinen disclose the limitations of claim 19 except for the claimed limitations of the device of claim 19, wherein the delivering the auditory stimulus comprises ramping the auditory stimulus to the sound pressure level in 10 milliseconds or less.
However, it has been known in the art of auditory stimulus to implement the delivering the auditory stimulus comprises ramping the auditory stimulus to the sound pressure level in 10 milliseconds or less, as suggested by De Villers-Sidani, which discloses the delivering the auditory stimulus comprises ramping the auditory stimulus to the sound pressure level in 10 milliseconds or less (De Villers-Sidani: Abstract, [0035]-[0037], and [0109]: Repetition rate transfer functions (RRTF) were obtained by presenting trains of broadband noise bursts (25 ms duration; 5 ms ramps) at 70 dB SPL and at various rates (2.5-17.4 pulses per second)).
Therefore, in view of teachings by Bonge, Eileen, Stickney, Moore, Jarvinen, and De Villers-Sidani it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge, Eileen, Stickney, Moore, and Jarvinen, to include the delivering the auditory stimulus comprises ramping the auditory stimulus to the sound pressure level in 10 milliseconds or less, as suggested by De Villers-Sidani. The motivation for this is to implement a known alternative method for generating a sound masking.

As to claim 32, Bonge, Eileen, Stickney, Moore, Jarvinen, and De Villers-Sidani disclose the limitations of claim 19 further comprising the device of claim 19, wherein the duration is equal to or greater than 40 milliseconds (De Villers-Sidani: Abstract, [0035]-[0037], and [0109]: An auditory stimulus refers to a sound and may be characterized by, for example: frequency, loudness (i.e., intensity), timbre, or any parametric combination of these or any other sound features. The duration of time a stimulus is presented to an indiabout 40 milliseconds (ms), about 50 ms, about 60 ms, about 70 ms or more), for a second or for a length between about 1 and about 2 seconds, or for up to about 2 seconds or more).

As to claim 33, Bonge, Eileen, Stickney, Moore, Jarvinen, and De Villers-Sidani disclose the limitations of claim 19 further comprising the device of claim 19, wherein the duration is equal to or less than 4 seconds (De Villers-Sidani: Abstract, [0035]-[0037], and [0109]: An auditory stimulus refers to a sound and may be characterized by, for example: frequency, loudness (i.e., intensity), timbre, or any parametric combination of these or any other sound features. The duration of time a stimulus is presented to an individual can also be varied. For example, an auditory stimulus may be presented to an individual, e.g. for a fraction of a second (such as about 40 milliseconds (ms), about 50 ms, about 60 ms, about 70 ms or more), for a second or for a length between about 1 and about 2 seconds, or for up to about 2 seconds or more).

Claims 31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bonge, Jr  (Bonge – US 2016/0021506 A1) in view of Eileen ( Eileen - How To Protect Your Dog From Loud and Scary Sounds), Stickney et al. (Stickney – US 2017/0323630 A1), Moore (Moore – US 5,749,324), and Jarvinen et al. (Jarvinen – US 2016/0125867 A1) and further in view of Koike et al. (Koike – US 2011/0182438 A1).

As to claim 31, Bonge, Eileen, Stickney, Moore, and Jarvinen disclose the limitations of claim 19 except for the claimed limitations of the device of claim 19, wherein the delivering the auditory stimulus comprises randomly changing the sound pressure level throughout the duration.
wherein the delivering the auditory stimulus comprises randomly changing the sound pressure level throughout the duration, as suggested by Koike, which discloses wherein the delivering the auditory stimulus comprises randomly changing the sound pressure level throughout the duration (Koike: Abstract, [0063]-[0075], FIG. 1 and FIG. 5: the CPU 22 decides the order of the frames after sorting depending on the random number sequence. A sound signal obtained by sorting the first to fifteenth frames is taken as a sound signal Sa.sub.s. In this embodiment, a plurality of kinds of random number sequences having different random number arrangements (in a case where N=15, all of the random number sequences consist of 15 random numbers) are prepared so as to alter the sorting manner).
Therefore, in view of teachings by Bonge, Eileen, Stickney, Moore, Jarvinen, and Koike it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Bonge, Eileen, Stickney, Moore, and Jarvinen, to include wherein the delivering the auditory stimulus comprises randomly changing the sound pressure level throughout the duration, as suggested by Koike. The motivation for this is to implement a known alternative method for generating a masking sound corresponding to stored information.

As to claim 35, Bonge, Eileen, Stickney, Moore, Jarvinen, and Koike disclose the limitations of claim 34 further comprising the device of claim 34, wherein the audio drive circuitry comprises an analog noise source driven into an audio amplifier (Koike: Abstract, [0059]-[0060], and FIG. 1: The generation process is a process of repeatedly outputting a signal obtained by changing the arrangement sequence of the sound signals S loaded in the RAM 23, as a masker sound signal M, to the buffer 13 and, in addition, for repeatedly altering a manner of changing the arrangement sequence. The acquisition process and the generation process will be described in detail later. The sounding controller 14 is a circuit for repeatedly performing a .

As to claim 36, Bonge, Eileen, Stickney, Moore, Jarvinen, and Koike disclose the limitations of claim 34 further comprising the device of claim 34, wherein the audio drive circuitry comprises digital patterns driven into an audio amplifier (Koike: Abstract, [0059]-[0060], and FIG. 1: The generation process is a process of repeatedly outputting a signal obtained by changing the arrangement sequence of the sound signals S loaded in the RAM 23, as a masker sound signal M, to the buffer 13 and, in addition, for repeatedly altering a manner of changing the arrangement sequence. The acquisition process and the generation process will be described in detail later. The sounding controller 14 is a circuit for repeatedly performing a process of reading the latest masker sound signal M written in the buffer 13 and outputting the read masker sound signal to the D/A converter 15. The D/A converter 15 converts the masker sound signal M output through the sounding controller 14 into an analog signal and outputs the analog signal to the amplifier 16. The amplifier 16 amplifies the analog signal output from the D/A converter 15 and outputs the amplified analog signal from the speaker unit 31 as a sound).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jersa, III et al., US 2017/0042121 A1, discloses animal management system.
Crist et al., US 2005/0145196 A1, discloses barking episode counter and method for bark control device.
Hacham et al., US 10,070,621 B1, discloses pet anxiety vest.
Wang et al. 2018 The Recent Progress in Animal Models of Depression.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684